DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-14 and 16-22 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 10-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Huang) (US 2018/0012868 A1) in view of Yun et al. (Yun) (US 2017/0141756 A1).

	In regards to claim 1, Huang (Fig. 1 and associated text) discloses a semiconductor device (Fig. 1), comprising: an integrated circuit (IC) (item 100) having a first plurality of pads (item 126) coupled to components (item 122) of the IC (item 100), wherein a first oxide material (item 124, paragraph 16) is disposed between the first plurality of pads (item 126); a second plurality of pads (item 226), wherein at least a portion of the first plurality of pads (item 126) is bonded to at least a portion of the second plurality of pads (item 226), and wherein a second oxide material (item 224) is disposed between the second plurality of pads (item 226), the first oxide material (item 124) being bonded to the second oxide material (item 224); a substrate (item 203) disposed above the second plurality of pads (item 226); one or more passive devices (item 204, paragraph 12) disposed adjacent to the substrate (item 203); and one or more vias (vias in item 203, paragraph 21) formed through the substrate (item 203), wherein at least one of the second plurality of pads (item 226, paragraphs 14, 21) is coupled to the one or more vias (vias in item 203, paragraph 21), and a semiconductor device (item 204) at least partially embedded in the substrate (item 203) and having one or more terminals (terminals extending from item 204) coupled to one or more of the second plurality of pads (item 226), but does not specifically disclose an acoustic resonator.  
	Yun (paragraph 33, Fig. 2A and associated text) discloses an acoustic resonator (item 204) partially embedded in a substrate (item 202).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Huang with the acoustic resonator of Yun for the purpose of smaller RF circuitry.
	In regards to claims 2 and 13, Huang (Fig. 1 and associated text) discloses further comprising one or more second ICs (item 204) at least partially embedded in the substrate (item 203).
	In regards to claims 3 and 14, Huang (Fig. 1 and associated text) discloses wherein the substrate (item 203) is adjacent to at least three sides of the one or more second ICs (item 204).
	In regards to claim 8, Huang discloses a substrate and through vias, but Huang as modified by Yun does not specifically disclose wherein the substrate comprises alumina and wherein the one or more vias comprise through-alumina vias (TAVs).
	It would have been obvious to modify the invention to include a substrate made of alumina, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claims 10 and 20, Huang (Fig. 1 and associated text) discloses wherein the first plurality of pads (item 126) and the second plurality of pads (item 126) comprise copper pads (paragraph 15).
	In regards to claim 11, Huang (Fig. 1 and associated text) discloses wherein the components of the IC comprise complementary metal-oxide-semiconductor (CMOS) components.
	In regards to claim 12, Huang (Fig. 1 and associated text) discloses a method for fabricating a semiconductor device (Fig. 1), comprising: forming an integrated circuit (IC) (item 100) having a first plurality of pads (item 126) coupled to components of the IC (item 100), wherein a first oxide material (item 124) is disposed between the first plurality of pads (item 126); forming one or more vias (vias shown and not shown in item 203) through a substrate (item 203, paragraphs 14, 21); forming a second plurality of pads (item 226), wherein at least one of the second plurality of pads (item 226) is coupled to the one or more vias (paragraphs 14, 21) and wherein a second oxide material (item 224) is disposed between the second plurality of pads (item 226); forming one or more passive devices (paragraph 12) adjacent to the substrate (item 203); bonding at least a portion of the first plurality of pads (item 126) to at least a portion of the second plurality of pads (item 226); and bonding the first oxide material (item 124) to the second oxide material (item 224), forming semiconductor device (item 204) at least partially embedded in the substrate (item 203) and having one or more terminals (terminals extending from item 204) coupled to one or more of the second plurality of pads (item 226), but does not specifically disclose an acoustic resonator.  
	Yun (paragraph 33, Fig. 2A and associated text) discloses an acoustic resonator (item 204) partially embedded in a substrate (item 202).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Huang with the acoustic resonator of Yun for the purpose of smaller RF circuitry.

Claim 5, 6, 9, 16, 17, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Huang) (US 2018/0012868 A1) in view of Yun et al. (Yun) (US 2017/0141756 A1) as applied to the claims above, and further in view of Kim et al. (Kim) (US 2015/0201495 A1).
	In regards to claims 5 and 16, Huang as modified by Yun does not specifically disclose wherein the one or more passive devices comprise a three-dimensional (3D) solenoid inductive element, and wherein the one or more vias comprise a plurality of vias that are part of the 3D solenoid inductive element.
	Kim (Fig. 2 and associated text) discloses wherein the one or more passive devices (items 228a, 228b, 228c, 228d) comprise a three-dimensional (3D) solenoid inductive element (items 228a, 228b, 228c, 228d), and wherein the one or more vias (items 234, 236) comprise a plurality of vias that are part of the 3D solenoid inductive element (items 228a, 228b, 228c, 228d).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Huang as modified by Yun with the teachings of Kim for the purpose of larger inductance values and space (paragraph 19).
	In regards to claims 6 and 17, Huang as modified by Yun does not specifically disclose wherein the 3D solenoid inductive element comprises a magnetic core disposed adjacent to the plurality of vias and at least partially embedded in the substrate.
	Kim (Fig. 2 and associated text) discloses wherein the 3D solenoid inductive element (items 228a, 228b, 228c, 228d) comprises a magnetic core disposed adjacent to the plurality of vias and at least partially embedded in the substrate (substrate).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Huang as modified by Yun with the teachings of Kim for the purpose of larger inductance values and space (paragraph 19).
	In regards to claims 9 and 19, Huang as modified by Yun does not specifically disclose wherein the one or more passive devices comprise at least one of: a metal-insulator-metal (MIM) capacitive element; a two-dimensional (2D) inductive element; a three-dimensional (3D) inductive element; or an acoustic resonator.
	Kim (Fig. 2 and associated text) discloses wherein the one or more passive devices comprise at least one of: a metal-insulator-metal (MIM) capacitive element; a two-dimensional (2D) inductive element; a three-dimensional (3D) inductive element (items 228a, 228b, 228c, 228d); or an acoustic resonator.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Huang as modified by Yun with the teachings of Kim for the purpose of larger inductance values and space (paragraph 19).
	In regard to claims 21 and 22, Huang (Fig. 1 and associated text) as modified by Yun (paragraph 33, Fig. 2A and associated text) and Kim (Fig. 2 and associated text) discloses wherein a terminal of the one or more terminals of the acoustic resonator is coupled to the 3D solenoid inductive element.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inductor of Huang as modified by Yun with the 3D solenoid inductive element of Kim for the purpose of larger inductance values and space (paragraph 19).
	Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Huang) (US 2018/0012868 A1) in view of Yun et al. (Yun) (US 2017/0141756 A1) as applied to the claims above, and further in view of Wang et al. (Wang) (CN 109088612 A).
	In regards to claim 7, Huang as modified by Yun does not specifically disclose a first MIM capacitive element disposed above at least one of the one or more vias; and a second MIM capacitive element disposed below the at least one of the one or more vias.
	In regards to claim 18, Huang as modified by Yun does not specifically disclose forming a first MIM capacitive element above at least one of the one or more vias; and forming a second MIM capacitive element below the at least one of the one or more vias.
	In regards to claims 7 and 18, Wang discloses forming a first MIM capacitive element (items 113-116) disposed above at least one of the one or more vias (items 101-104); and a second MIM capacitive element (items 117-120) disposed below the at least one of the one or more vias (items 101-104).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Huang as modified by Yun with the first and second MIM capacitive elements of Wang for the purpose of a low pass filter.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Huang) (US 2018/0012868 A1) in view of Yun et al. (Yun) (US 2017/0141756 A1) as applied to the claims above, and further in view of in view of Lan et al. (Lan) (US 2021/0327873 A1).
	In regards to claim 8, Huang as modified by Yun disclose a substrate and through vias, but does not specifically disclose wherein the substrate comprises alumina and wherein the one or more vias comprise through-alumina vias (TAVs).
	Lan (Figs. 4, 5K and associated text) discloses wherein the substrate (item 442) comprises alumina (paragraph 53) and wherein the one or more vias comprise through-alumina vias (TAVs) (item TAV).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify one or more of the devices of Huang with the alumina substrate and TAV’s of Lan for the purpose of an electrical connection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        April 28, 2022